Case 3:20-cr-00391-B Document 2 Filed 08/27/20 Page 1of 1 PagelD 19

 

 

 

 

 

 

 

USPS TRACKING # First-Class Mail
TENE ER ERR se ek Postage & Fees Paid
TPT EU USPS
| + Permit No. G-10
|

 

9590 W402 3657 74355 447? 74
United States ° Sender: Please print your name, address, and ZIP+4° in this box®

Postal Service United States District Court _
Northern District of Texas
Office of the Clerk AG 2 }
1100 Commerce St, Room 1452 q ao
Dallas, TX 75242 a

iL MAILROGM
% Bo-w-199 dec =

-o@- BAa\ dcc. ¥ |
2. xO ae pete ety Dh olag iat

 

 

   
 

     

   

:

    
 

  

   

SENDER: COMPLETE THIS SECTION

   

     

COMPLETE THIS SECTION ON [Ie Th

    
 

M Complete items 1, 2, and 3. A. Signature >

 

 

 

 

™ Print your name and address on the reverse x 7 Ke bnine 4 | C CI Agent

So that we can return the card to you. Aa RUA IVO CL 1 Adar
™ Attach this card to the back of the mailpiece, _ || B. Received by (Printegl Name) G,-Date of Delivery
; Or on the front if space permits. ( “¢ 7) a \ 7 p 2 hte )

 

 

 

1. Article Addraccod ta. — D. Is delivery address different from item 17. _L] Yes

If YES, enter delivery address below: © No

Larry Reynolds of
305 Smith St
Mansfield, TX 76063

 

 

 

 

 

 

 

 

7 Teh Wil ilvamaniiey 3. Service Type 0 Priority Mail Ex
IUETEAAT IN WINN Smtr
A ae Sait Restricted Delivery OC Registered Mail Restricted.
8 ertifi ai Deliv
9590 9402 3657 7335 4477 78 Q Certified Mall Restricted Delivery Q Retum Receipt for
me O Collect on Delivery Merchandise
"* Number (Transfer from service label) Y CI Collect on Delivery Restricted Delivery Signature Confirmation™
O Insured Mail ‘O Signature Confirmation
O Insured Mail Restricted Delivery Restricted Delivery
ae (over $500)
: PSFe@. 3811, July 2015 psn 7530-02-000-9053 Domest’ xeipt -
